ORDER

PER CURIAM.
Defendant appeals from the judgment entered in a court-tried case finding her guilty of the class D felony of driving while intoxicated in violation of Section 577.010 RSMo (2000), on which the court sentenced her to five years imprisonment, suspended execution of the sentence, and placed her on five years probation.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).